DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 5-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Sawalski et al., US PG Pub 2005/0229340 A1 (Sawalski).  

Regarding claim 1 where it is disclosed by Sawalski to have a robotic cleaner as described in at least paragraph 11.  Where it is disclosed by Sawalski to have their system also, “A floor cleaning machine [figure 7 and paragraphs 11-13], comprising: locomotion means for moving on the floor [paragraphs 4]; at least one processing and control unit operatively interlocked with said locomotion means [paragraph 39 microprocessor]; and at least one operator group suitable to carry out a washing treatment [paragraphs 31-35], and/or cleaning treatment and/or the like on the floor [paragraphs 31-35], wherein said operator group comprises: at least one cleaning member in the form of a band wound in a first reel [figures 3 & 8-9 show the roll being wound around rollers 1 and 2]; winding means for winding said cleaning member, unwound from said first reel, in a second reel [figures 3 & 8 show the rollers one and two]; and an operating head suitable to hold a portion of said cleaning member [figures 8 and 9 show the roll material being pass over a head which is pushing the material in contact with the floor surface], interposed between said first reel and said second reel [figures 8-9], in contact with the floor [figures 8-9], wherein said processing and control unit comprises automatic driving means operatively interlocked with said locomotion means [figure 7 and paragraphs 11-13].”  
Regarding claim 5 where it is further disclosed by Sawalski to have their system also include the feature of, “dispensing means of a predetermined quantity of a treatment liquid on said cleaning member, said liquid being suitable to carry out a washing treatment, and/or disinfection/sanification treatment, and/or waxing, and/or the like, on the floor.”  Whereby this is described by Sawalski in at least paragraphs 6, 12, 14, 37, 39 and 43.  
Regarding claim 6 where it is disclosed by Sawalski in at least paragraphs 18 to have their system be able to use wet mop pad on the robotic device which then can be used to mop the floor as described in at least paragraphs 6, 12, 14, 37, 39 and 43.  
Regarding claim 7 where it is disclosed by Sawalski in at least paragraphs 11, 18, 31 and 48 to have cartridges that can be swapped out of the robotic main body.  
Regarding claim 8 where it is disclosed by Sawalski as shown in at least figures 1-2 as well as paragraphs 6, 12, 14, 37, 39 and 43 to have their system also, “functional module comprises a respective support which houses at least said first reel, said second reel and said operating head, said main module comprising a respective box-like structure which houses at least said locomotion means, said processing and control unit and said winding means, said support and said box-like structure being mutually couplable in a removable manner.”  
Regarding claim 9 where it is disclosed by Sawalski in at least figures 1-2 to have their system also,  “main module and said functional module are arranged side-by-side each other in a configuration of minimum bulk, in vertical sense during use.”  
Regarding claim 10 where it is disclosed by Sawalski in at least figures 1-4 & 7-9 to have their system also, “wherein said box-like structure is superimposed on said support and wherein said locomotion means comprise a drive unit contained in said box-like structure and wheels, some of which steering, removably fixed below said support, first transmission members being provided for transmitting the motion from said drive unit to said wheels, and second transmission members being provided for transmitting the motion from said winding means at least to said second reel holder.”  
Regarding claim 11 where it is disclosed by Sawalski in at least figures 1-4 and described in at least paragraphs 36, 6, 12, 14, 37, 39 and 43 to have, “a plurality of functional modules, interchangeable and selectively couplable in a removable manner with said main module, each of said functional modules being suitable to carry out a respective distinct washing treatment, and/or cleaning treatment and/or the like on the floor.”  
Regarding claim 12 where it is disclosed by Sawalski in at least paragraphs 36 to have, “comprising at least one first washing functional module for washing the floor, a second sweeping functional module for sweeping the floor and a third waxing/dewaxing functional module for waxing/dewaxing the floor.”  
Regarding claim 13 where it is shown in at least figures 1-4 and 7-9 by Sawalski to have, “a frame suitable to support said main module and said plurality of functional modules, said frame comprising a base, an intermediate portion and an upper portion, said base housing said operative functional module, said intermediate portion or said upper portion housing said main module, and respectively said upper portion or said intermediate portion housing, superimposed on each other, one or more inactive functional modules that are interchangeable with said operative functional module.”  
Regarding claim 14 where it is disclosed by Sawalski to have their robotic cleaner be able to include the polishing function as described in at least paragraph 36.  This is read upon by applicants claim to, “a polishing functional module selectively couplable with said main module in a removable and interchangeable manner with respect to said functional modules, provided with a respective lower polishing disk.”  

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawalski in view of Jung et al., US PG Pub 2012/0096656 A1 (hereafter Jung).  

Regarding claim 2 where all the limitations of claim 1 are disclosed by Sawalski as described above.  However, it is not specifically disclosed by Sawalski to have their system also include the feature of, “means for reading a map of the environment to be cleaned/treated, and means for generating a path within the same environment.”  
Jung is directed to an autonomous cleaning device that is able to use map data to produce a route for the robot cleaning device as described in at least paragraph 73.  
Therefore, it would have been obvious to a person of ordinary skill to modify Sawalski with Jung’s teaching of using map data to produce a route for the robot.  Where they are both directed to the same field of endeavor of robotic cleaning devices. Where one would have been motivated to modify Sawalski by the teaching of Jung by the use of a known technique to improve similar devices.  Where in this instance the modification of Sawalski whom does not use map data to determine a route for the robot to use to clean the area it is in.  This modification to Sawalski would all its robotic device to move around the space without bumping into and damaging objects as it would know where objects are based on the map data.  This would allow the robotic cleaner to move and clean with out damaging its self all while protecting the objects in the room it is cleaning.  
Regarding claim 18 where it is further disclosed by Sawalski to have their system also include the feature of, “dispensing means of a predetermined quantity of a treatment liquid on said cleaning member, said liquid being suitable to carry out a washing treatment, and/or disinfection/sanification treatment, and/or waxing, and/or the like, on the floor.”  Whereby this is described by Sawalski in at least paragraphs 6, 12, 14, 37, 39 and 43.  

Claim(s) 3 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawalski and Jung in further view of Nonaka et al., US PG Pub 2008/0184375 A1 (hereafter Nonaka).  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Sawalski and Jung as described above.  However, they do not specifically disclose the further limitation of their system also, “map of the environment to be cleaned/treated is in the form of a graphic file loaded in the memory of said processing and control unit.”  
Nonaka is directed to a robot cleaning device which is able to plan its own route.  Where it is disclosed by Nonaka to have their system also be able to send a data file to the processor for processing to allow the robot to use the information from the images to produce a route as described in at least paragraphs 227, 228 and 231.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Sawalski and Jung by the teaching of Nonaka where they are all directed to the same field of endeavor of cleaning robots and the control of said devices.  Where one would have looked to modify Sawalski and Jung by the teaching of Nonaka by using a known technique to improve similar devices in the same way as taught by Nonaka.  Where in this instance the modification of Sawalski and Jung whom do not have their system use image data to produce a route as taught by Nonaka where this would have been an improvement to both Sawalski and Jung as it would have allowed them to use image data to plan a route for the robot to take and also prevent the robot bumping into objects along the route.  This would both protect the robot and the objects from damage.  
Regarding claim 19 where it is further disclosed by Sawalski to have their system also include the feature of, “dispensing means of a predetermined quantity of a treatment liquid on said cleaning member, said liquid being suitable to carry out a washing treatment, and/or disinfection/sanification treatment, and/or waxing, and/or the like, on the floor.”  Whereby this is described by Sawalski in at least paragraphs 6, 12, 14, 37, 39 and 43.  

Claim(s) 4, 16-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawalski, Jung and Nonaka as applied to claims 2-3 above, and further in view of Ireland, US PG Pub 2014/0203764 A1 (hereafter Ireland).  

Regarding claim 4 where all the limitations of claim 3 are disclosed by Sawalski, Jung and Nonaka as applied to claim 3 above.  However, it is not specifically disclosed by either Sawalski, Jung and Nonaka to have their system also include, “a plurality of proximity sensors, for the detection of obstacles in said environment.”  
Ireland is directed to an automated robot cleaner and in at least paragraph48 describes their system also including proximity sensors to detect obstacle around the device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Sawalski, Jung and Nonaka by the teaching of Ireland, where they are all directed to the same field of endeavor of robotic cleaners and the control of said cleaners.  Where one would have looked to modify Sawalski, Jung and Nonaka, whom do not have proximity sensors for obstacle sensing, as taught by Ireland, where one would have been motivated to combine prior art elements according to known methods to yield predictable results.  Where in this instance one would have been motivated to modify Sawalski, Jung and Nonaka as they do not explicitly describe their systems having proximity sensors for the detection of obstacles as the robot moves around.  This would have been an improvement to the robot as it would allow it to move around a room and clean and prevent it from damaging its self or other objects it might collide with.  
Regarding claim 16 where all the limitations of claim 2 are disclosed by Sawalski, Jung and Nonaka as applied to claim 2 above.  However, it is not specifically disclosed by either Sawalski, Jung and Nonaka to have their system also include, “a plurality of proximity sensors, for the detection of obstacles in said environment.”  
Ireland is directed to an automated robot cleaner and in at least paragraph48 describes their system also including proximity sensors to detect obstacle around the device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Sawalski, Jung and Nonaka by the teaching of Ireland, where they are all directed to the same field of endeavor of robotic cleaners and the control of said cleaners.  Where one would have looked to modify Sawalski, Jung and Nonaka, whom do not have proximity sensors for obstacle sensing, as taught by Ireland, where one would have been motivated to combine prior art elements according to known methods to yield predictable results.  Where in this instance one would have been motivated to modify Sawalski, Jung and Nonaka as they do not explicitly describe their systems having proximity sensors for the detection of obstacles as the robot moves around.  This would have been an improvement to the robot as it would allow it to move around a room and clean and prevent it from damaging its self or other objects it might collide with.  
Regarding claim 17 where all the limitations of claim 3 are disclosed by Sawalski, Jung and Nonaka as applied to claim 3 above.  However, it is not specifically disclosed by either Sawalski, Jung and Nonaka to have their system also include, “a plurality of proximity sensors, for the detection of obstacles in said environment.”  
Ireland is directed to an automated robot cleaner and in at least paragraph48 describes their system also including proximity sensors to detect obstacle around the device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Sawalski, Jung and Nonaka by the teaching of Ireland, where they are all directed to the same field of endeavor of robotic cleaners and the control of said cleaners.  Where one would have looked to modify Sawalski, Jung and Nonaka, whom do not have proximity sensors for obstacle sensing, as taught by Ireland, where one would have been motivated to combine prior art elements according to known methods to yield predictable results.  Where in this instance one would have been motivated to modify Sawalski, Jung and Nonaka as they do not explicitly describe their systems having proximity sensors for the detection of obstacles as the robot moves around.  This would have been an improvement to the robot as it would allow it to move around a room and clean and prevent it from damaging its self or other objects it might collide with.  
Regarding claim 20 where it is further disclosed by Sawalski to have their system also include the feature of, “dispensing means of a predetermined quantity of a treatment liquid on said cleaning member, said liquid being suitable to carry out a washing treatment, and/or disinfection/sanification treatment, and/or waxing, and/or the like, on the floor.”  Whereby this is described by Sawalski in at least paragraphs 6, 12, 14, 37, 39 and 43. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawalski as applied to claim 1 above, and further in view of Koselka et al., US PG Pub 2002/0011813 A1 (hereafter Koselka).  

Regarding claim 15 where all the limitations of claim 1 are disclosed by Sawalski as described above.  However, it is not specifically disclosed by Sawalski to have their system also include a floor surface type sensor.  
Koselka is directed to a robotic cleaning device which in paragraph 31 describes how their system also includes a floor surface type sensor on the robotic device to detect the floor material the robot is on.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Sawalski by the teachings of Koselka where they are both directed to the same field of endeavor of robotic cleaning systems.  Where one would have been motivated to modify Sawalski whom does not have a specific floor material sensor as taught by Koselka.  Where one would have been motivated by the use of a known technique to improve a similar device in the same way.  In this instance the modification of Sawalski whom does not use floor surface type sensors and this would have improved Sawalski by allow their system to adapt the cleaning process by being able to detect the floor surface type the robot is cleaning.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “locomotion means”, “winding means” and “processing and controlling means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664